Title: General Orders, 9 July 1777
From: Washington, George
To: 



Head Quarters, Morristown, July 9th 1777.
Winchester.York. Yarmouth.


In the General Orders of the 1st Instant, returns of the sick in Camp, to be signed by the Surgeons of each regiment, were directed to be made every Tuesday and Friday, at nine O’Clock in the morning, to the Surgeon General of the army, which has not been done; nor have returns of other kinds been regularly made when called for—such neglects are greatly prejudicial to the service—All persons concerned are therefore enjoined to make due returns in future; and any who fail of doing it may depend on being arrested.
The guards which are relieved, daily, are to send a serjeant, or corporal, to the grand parade, at eight o’Clock in the morning, to conduct the new guards to their posts.
After Orders.
A General Court Martial to sit to morrow at the usual place, at nine O’Clock in the morning for the trial of such prisoners as shall be brought before them—Colonel Chambers is appointed president of this court.
